

 


                                                                                                                                EXHIBIT
10.1





MANAGEMENT AGREEMENT




AGREEMENT made as of the 1st day of January, 2013 among CERES MANAGED FUTURES
LLC, a Delaware limited liability company (“CMF”), TIDEWATER FUTURES FUND L.P.,
a New York limited partnership (the “Partnership”) and RABAR MARKET RESEARCH,
INC., an Illinois corporation (“Rabar” or the “Advisor”).


W I T N E S S E T H:


WHEREAS, CMF is the general partner of Tidewater Futures Fund L.P., a limited
partnership organized for the purpose of speculative trading of commodity
interests, including futures, options on futures, forward contracts, options on
forward contracts, spot and swap contracts with the objective of achieving
substantial capital appreciation, such trading to be conducted directly or
through investment in Rabar Master Fund L.P., a Delaware limited partnership
(the “Master Fund”) of which CMF is the general partner and Rabar is the
advisor; and


WHEREAS, the Second Amended and Restated Limited Partnership Agreement dated as
of April 1, 2001 (the “Limited Partnership Agreement”) permits CMF to delegate
to one or more commodity trading advisors CMF’s authority to make trading
decisions for the Partnership; and


WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and


WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and


WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement.


NOW, THEREFORE, the parties agree as follows:


1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by the General Partner in commodity interests, including
commodity futures, options on futures, forward contracts and options on forward
contracts.  The Advisor may also engage in spot and swap transactions with the
prior written approval of CMF.  All such trading on behalf of the Partnership
shall be (i) in accordance with the trading policies set forth in the
Partnership’s Private Placement Offering Memorandum and Disclosure Document to
be dated on or about January 1, 2013, (the “Memorandum”), as such trading
policies may be changed from time to time upon receipt by the Advisor of prior
written notice of such change and (ii) pursuant to the trading strategy selected
by CMF to be utilized by the Advisor in managing the Partnership’s assets.  CMF
has initially selected the Advisor’s Diversified Program (the “Program”) to
manage the Partnership’s assets allocated to it.  Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading.  The Advisor may not deviate from the trading
policies set forth in the Memorandum without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not incur losses.  CMF and the Advisor each acknowledge that the description of
the Advisor in the Memorandum is in draft form as of the time of the signing of
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(b)  CMF acknowledges receipt of the Advisor’s Disclosure Document dated May 31,
2012, (the “Disclosure Document”).  All trades made by the Advisor for the
account of the Partnership, whether directly or indirectly through the Master
Fund, shall be cleared through such commodity broker or brokers as CMF shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the clearing of transactions
for the Partnership or for the negotiation or payment of brokerage rates charged
therefor.  However, the Advisor may direct any and all trades in commodity
futures and options to a futures commission merchant or independent floor broker
it chooses for execution with instructions to give-up the trades to the broker
designated by CMF.  Upon request, the Advisor will provide CMF with a list of
all independent brokers it utilizes, including those that are paid give-up fees
(which the Advisor expects will only be independent brokers operating on markets
located in Chicago).  CMF and the Partnership agree to maintain such list in
strict confidence and not disclose the name of any independent broker to any
third party.  The Advisor agrees to consult with CMF regarding its utilization
of any such independent broker in the event CMF objects thereto.  All give-up or
similar fees relating to the foregoing (which the Advisor does not expect will
exceed $1 per side, except in certain foreign markets) shall be paid by the
Partnership.  The Advisor will cooperate with CMF and use its best efforts to
have its independent brokers execute give-up agreements (via EGUS or by
original, fax copy or email copy).
 
 
(c)  The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program as described in its Disclosure Document.  In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the Program which the Advisor
deems material.  If the Advisor deems such change in the Program or in markets
traded to be material, the changed program or markets traded will not be
utilized for the Partnership without the prior written consent of CMF.  In
addition, the Advisor will notify CMF of any changes to the Program that would
require a change in the description of the Program in the Memorandum to be
materially accurate.  Further, the Advisor will provide the Partnership with a
current list of all commodity interests to be traded for the Partnership’s
account and the Advisor will not trade any additional commodity interests for
such account without providing written notice thereof to CMF and receiving CMF’s
written approval.  However, if CMF does not give its approval within 10 business
days, it will be deemed to have approved of such additional commodity
interests. The Advisor also agrees to provide CMF, on a monthly basis, with
written or electronic communication of the assets under the Advisor’s management
together with all other matters deemed by the Advisor to be material changes to
its business not previously reported to CMF.  The Advisor further agrees that it
will convert foreign currency balances (not required to margin positions
denominated in a foreign currency) to U.S. dollars no less frequently than
monthly.  U.S. dollar equivalents in individual foreign currencies of more than
$100,000 will be converted to U.S. dollars within one business day after such
funds are no longer needed to margin foreign positions.


 
 

--------------------------------------------------------------------------------

 
(d)  The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or
order.  Notwithstanding Paragraphs 1(d) and 4(d) of this Agreement, the Advisor
is not required to disclose the actual trading results of proprietary accounts
of the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
federal or state law or NFA rule or order.  The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice
confidential.  Further, CMF agrees to treat as confidential any results of
proprietary accounts and/or proprietary information with respect to the
Advisor’s trading systems obtained from the Advisor.


(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Paragraph 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Paragraph 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.


(f)  CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two business days’ prior notice
to the Advisor of any reallocations or liquidations.


 
 

--------------------------------------------------------------------------------

 
(g)  The Advisor shall assume financial responsibility for any errors committed
or caused by the Advisor’s negligence, bad faith, recklessness, intentional
misconduct, or breach of its fiduciary obligations to the Partnership as a
commodity trading advisor in transmitting orders for the purchase or sale of
commodity interests for the Partnership’s account including payment to the
brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades
(“Errors”).  The Advisor’s Errors shall include, but not be limited to, Errors
committed or caused by Advisor’s negligence, bad faith, recklessness,
intentional misconduct, or breach of its fiduciary obligations to the
Partnership in connection with inputting improper trading signals or
communicating incorrect orders to the commodity brokers.  The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Paragraph 8(a)(iii) of any Errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.


2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor, whether
or not they are still acting as an advisor to the Partnership, or any clearing
broker selected by CMF.


3.  COMPENSATION.  (a)  In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/12 of 2% (2% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Partnership’s Net Assets allocated to the Advisor as
of the last business day of each month by 2% and dividing the result thereof by
12) (the “Management Fee”).


(b)  “Net Assets” shall have the meaning set forth in Paragraph 7(d)(1) of the
Limited Partnership Agreement and without regard to further amendments thereto,
provided that in determining the Net Assets of the Partnership on any date, no
adjustment shall be made to reflect any distributions, redemptions or Incentive
Fees payable as of the date of such determination.


(c)  “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the fiscal quarter over Net Assets managed by the
Advisor at the end of the highest previous fiscal quarter of the Partnership
since its inception or Net Assets allocated to the Advisor at the date trading
commences by the Advisor for the Partnership, whichever is higher, and as
further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal quarter decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal quarter, whether the assets are held separately or in margin
accounts.  Ongoing expenses will be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets.  Ongoing expenses will not include
expenses of litigation not involving the activities of the Advisor on behalf of
the Partnership.  Ongoing expenses include offering and organizational expenses
of the Partnership.  No Incentive Fee shall be paid to the Advisor until the end
of the first full calendar quarter of the Advisor’s trading for the Partnership,
which fee shall be based on New Trading Profits, if any, earned from the
commencement of trading by the Advisor on behalf of the Partnership through the
end of the first full calendar quarter.  Interest income earned, if any, will
not be taken into account in computing New Trading Profits earned by the
Advisor.  If Net Assets allocated to the Advisor are reduced due to redemptions,
distributions or reallocations (net of additions), there will be a corresponding
proportional reduction in the related loss carryforward amount that must be
recouped before the Advisor is eligible to receive another Incentive Fee.  For
the avoidance of doubt, the Advisor shall not be entitled to any Incentive Fee
until it has recouped the Partnership’s loss carryforward incurred prior to the
date of this Agreement and has earned New Trading Profits. The amount of such
losses will be provided to the Advisor by CMF on or before December 31, 2012.


 
 

--------------------------------------------------------------------------------

 
(d)  Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period, as the case may be,
for which such fee is payable.  All such payments will be made by wire transfer
of immediately available funds as follows:  TD Bank, 285 Mamaroneck Ave., White
Plains, NY 10605, ABA#026 013 673, Phone: (914) 428-3526, For further credit to:
Rabar Market Research, Inc., Account #7919287909.  In the event of the
termination of this Agreement as of any date which shall not be the end of a
calendar quarter or a calendar month, as the case may be, the quarterly
Incentive Fee shall be computed as if the effective date of termination were the
last day of the then current quarter and the monthly Management Fee shall be
prorated to the effective date of termination.  If, during any month, the
Partnership does not conduct business operations or the Advisor is unable to
provide the services contemplated herein for more than two successive business
days, the monthly Management Fee shall be prorated by the ratio which the number
of business days during which CMF conducted the Partnership’s business
operations or utilized the Advisor’s services bears in the month to the total
number of business days in such month.


(e)  The provisions of this Paragraph 3 shall survive the termination of this
Agreement.




4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and shareholder(s)
may render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, directors, employees and shareholder(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.


 
 

--------------------------------------------------------------------------------

 
(b)  If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies, accounts experiencing differing
inflows or outflows of equity, accounts that commence trading at different
times, accounts that have different portfolios or different fiscal years,
accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.


(c)  It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.


(d)  The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.


5.  TERM.  (a) This Agreement shall continue in effect until June 30, 2013.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  After June 30, 2013, CMF may terminate this Agreement
at any month-end upon 30 days’ notice to the Advisor.  At any time during the
term of this Agreement, CMF may elect to immediately terminate this Agreement
upon 5 days’ notice to the Advisor if (i) the Net Asset Value per unit shall
decline as of the close of business on any day to $400 or less; (ii) the Net
Assets allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 50% or more as of the end of a
trading day from such Net Assets’ previous highest value; (iii) limited partners
owning at least 50% of the outstanding units of the Partnership shall vote to
require CMF to terminate this Agreement; (iv) the Advisor fails to comply with
the terms of this Agreement; (v) CMF, in good faith, reasonably determines that
the performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; or (vii) the Advisor fails to conform
to the trading policies set forth in the Limited Partnership Agreement or the
Memorandum, as they may be changed from time to time.  At any time during the
term of this Agreement, CMF may elect immediately to terminate this Agreement if
(i) the Advisor merges, consolidates with another entity, sells a substantial
portion of its assets, or becomes bankrupt or insolvent; (ii) Paul Rabar dies,
becomes incapacitated, leaves the employ of the Advisor, ceases to control the
Advisor or is otherwise not managing the trading programs or systems of the
Advisor; (iii) the Advisor’s registration as a commodity trading advisor with
the CFTC or its membership in NFA or any other regulatory authority, is
terminated or suspended; or (iv) CMF reasonably believes that the Advisor has
contributed or may contribute to any material operational, business or
reputational risk to CMF or CMF’s affiliates.  This Agreement will immediately
terminate upon dissolution of the Partnership or upon cessation of trading by
the Partnership prior to dissolution.


 
 

--------------------------------------------------------------------------------

 
(b)  The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2013; or (iii) in the event that the General
Partner or the Partnership fails to comply with the terms of this
Agreement.  The Advisor may immediately terminate this Agreement if CMF’s
registration as a commodity pool operator or its membership in NFA is terminated
or suspended.


(c)  Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 or Paragraph 1(e) shall be without
penalty or liability to any party, except for any fees due to the Advisor
pursuant to Paragraph 3 hereof.


6.  INDEMNIFICATION.  (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subparagraph (a)(iii) of this
Paragraph 6, indemnify and hold harmless the Advisor against any loss,
liability, damage, fine, penalty, obligation, cost, expense (including, without
limitation, attorneys’ and accountants’ fees, collection fees, court costs and
other legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, bad faith,
recklessness, intentional misconduct, or a breach of its fiduciary obligations
to the Partnership as a commodity trading advisor, unless and only to the extent
that the court or administrative forum in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by
Paragraph 16 of the Limited Partnership Agreement.  The termination of any
action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.


 
 

--------------------------------------------------------------------------------

 
(ii)  Without limiting subparagraph (i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subparagraph (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.


(iii) Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.


(iv)  In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.


(v)  As used in this Paragraph 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term “CMF” shall include the Partnership.


                      (b) (i) The Advisor agrees to indemnify, defend and hold
harmless CMF, the Partnership and their affiliates against any loss, liability,
damage, fine, penalty, obligation, cost or expense (including, without
limitation, attorneys’ and accountants’ fees, collection fees, court costs and
other legal expenses), judgments and awards and amounts paid in settlement
reasonably incurred by them (A) as a result of the material breach of any
representations and warranties or covenants made by the Advisor in this
Agreement, or (B) as a result of any act or omission of the Advisor relating to
the Partnership if (i) there has been a final judicial or regulatory
determination or a written opinion of an arbitrator pursuant to Paragraph 14
hereof, to the effect that such acts or omissions violated the terms of this
Agreement in any material respect or involved negligence, bad faith,
recklessness or intentional misconduct on the part of the Advisor (except as
otherwise provided in Paragraph 1(g)), or (ii) there has been a settlement of
any action or proceeding with the Advisor’s prior written consent.


 
 

--------------------------------------------------------------------------------

 
(ii)  In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation, cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.


(c) In the event that a person entitled to indemnification under this Paragraph
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.


(d) None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.


(e) The provisions of this Paragraph 6 shall survive the termination of this
Agreement.


7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.


(a) The Advisor represents and warrants that:


(i)  All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in the Disclosure
Document and the Memorandum, is complete and accurate in all material respects
and such information does not contain any untrue statement of a material fact or
omit to state a material fact that is necessary to make such statements and
information therein not misleading.  All references to the Advisor and its
principals, if any, in the Memorandum or a supplement thereto will, after review
and approval of such references by the Advisor prior to the use of such
Memorandum in connection with the offering of Partnership units, be accurate in
all material respects, except that with respect to pro forma or hypothetical
performance information in such Memorandum, if any, this representation and
warranty extends only to any underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments.


(ii)  The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum is based on all of the customer accounts
managed on a discretionary basis by the Advisor’s principals and/or the Advisor
during the period covered by such tables and required to be disclosed therein,
and such tables have been prepared by the Advisor or its agents in accordance
with applicable CFTC and NFA rules and guidance, including, but not limited to,
CFTC Rule 4.25.


 
 

--------------------------------------------------------------------------------

 
(iii)  The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder.  The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement, including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in NFA.


(iv)  The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Illinois and has full corporate power
and authority to enter into this Agreement and to provide the services required
of it hereunder.


(v)  The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.


(vi)  This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.


(vii)  At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.


(b) CMF represents and warrants for itself and the Partnership that:


(i)  The Memorandum (as from time to time amended or supplemented, which
amendment or supplement shall be approved by the Advisor as to descriptions, if
any, of itself and its actual performance) does not contain any untrue statement
of a material fact or omit to state a material fact which is necessary to make
the statements therein not misleading, except that the foregoing representation
does not apply to any statement or omission concerning the Advisor, if any, in
the Memorandum, made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Memorandum (it being understood that any hypothetical and pro forma adjustments
will not be furnished by the Advisor).


(ii)  CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.


(iii)  CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.


 
 

--------------------------------------------------------------------------------

 
(iv)  This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.


(v)  CMF will not, by acting as the general partner to the Partnership, and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.


(vi)  CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.


(vii)  The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.


(viii)           The Partnership is a “qualified eligible person” as defined in
CFTC Rule 4.7 under the Commodity Exchange Act.


8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.


(a) The Advisor agrees as follows:


(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.


(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding brought by any regulatory or
self-regulatory authority involving the Advisor or any of its affiliates,
officers, manager(s), employees, agents or representatives; regardless of
whether such investigation, suit, action or proceeding also involves CMF.  The
Advisor will provide CMF with copies of any correspondence (including, but not
limited to, any notice or correspondence regarding the violation, or potential
violation, of position limits) from or to the CFTC, NFA or any commodity
exchange in connection with an investigation or audit of the Advisor’s business
activities.  The Advisor also will promptly notify CMF of the commencement of
any other suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), employees, agents or representatives, provided
that (A) such suit, action or proceeding alleges fraud on the part of the
Advisor or any of its affiliates, officers, manager(s), employees, agents or
representatives, or (B) such suit, action or proceeding, or any combination of
such suits, actions or proceedings, is reasonably anticipated to have a material
adverse effect on the business, operation or reputation of the Advisor.


 
 

--------------------------------------------------------------------------------

 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, the broker and
CMF and the Partnership’s brokers of (A) any Error committed by the Advisor or
its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.


(iv)  During the term of this Agreement, either (i) the Advisor will maintain a
minimum net worth of $1 million, or (ii) in the event that the net worth of the
Advisor is less than $1 million, Paul Rabar, individually, will commit to
capitalize the Advisor with an amount equal to the difference between (A) $1
million, and (B) the net worth of the Advisor.


(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.


(b)  CMF agrees for itself and the Partnership that:


(i)  CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.


(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.


(iii) CMF or the selling agents for the Partnership have  policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.


9.  COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.


10.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.


11.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.


12.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic (email) copy or in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:


 
 

--------------------------------------------------------------------------------

 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue - 14th Floor
New York, New York  10036
Attention:  Walter Davis


Email:  walter.davis@morganstanley.com


If to the Advisor:


Rabar Market Research, Inc.
10 Bank Street, Suite 830
White Plains, New York 10606-1933
Attention: Jeffrey D. Izenman


Email:  jdi@rabar.com


With a copy to:


DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention:  Wesley G. Nissen


Email:  wesley.nissen@dlapiper.com


13.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.


14.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City.  Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.


15.  NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not parties to this agreement may
have rights under Paragraph 6 hereof.
 
 
 

--------------------------------------------------------------------------------

 
16.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.




[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 
 

--------------------------------------------------------------------------------

 



PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.




CERES MANAGED FUTURES LLC
 
By: /s/ Walter
Davis                                                                
       Walter Davis
       President and Director
 
 


TIDEWATER FUTURES FUND L.P.


 
By: Ceres Managed Futures LLC (General Partner)



 
By: /s/ Walter
Davis                                                                
       Walter Davis
       President and Director




RABAR MARKET RESEARCH, INC.




By: /s/ Paul
Rabar                                                                
       Name: Paul Rabar
       Title:                   President
Paul Rabar, individually
(as to Paragraph 8(a)(iv) only)




  /s/ Paul Rabar                                                              
Paul Rabar

